DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites, “the shuttle pin comprises a hollow cylindrical body” and “the coupling device comprises a hollow cylindrical body” in lines 8-10. Claim 18 then recites “wherein during at least an initial portion of a mate stroke the hollow cylindrical body” in line 12. It is unclear which hollow cylindrical body this instance refers to. For the purposes of this examination, this recitation will be interpreted as “wherein during at least an initial portion of a mate stroke the hollow cylindrical body of the shuttle pin…” An examination on the merits (as best understood) is addressed herein.
Similarly, claim 33 recites “the hollow cylindrical body” in line 4. It is unclear which hollow cylindrical body this recitation refers to. For the purposes of this examination, this recitation will be interpreted as “the hollow cylindrical body of the shuttle pin…” An examination on the merits (as best understood) is addressed herein.
Claims 34 and 35 recite, “the hollow cylindrical body” in the first lines. It is unclear which hollow cylindrical body these recitations refer to. For the purposes of this examination, these recitations will be interpreted as “the hollow cylindrical body of the coupling device…” An examination on the merits (as best understood) is addressed herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20, 22-24, 26-27, 30, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Cairns (U.S. 5,171,158) in view of Xu (WO 2006/031478) and as further taught by Flaherty, IV (U.S. 10,181,692; and referred to hereafter as Flaherty).
With respect to claim 18, Cairns discloses a connector (Fig. 1) comprising: a first connector part (24, Fig. 4) and a second connector part (10, Fig. 3), wherein the first connector part comprises a conductive pin (100) and the second connector part comprises a shuttle pin (56, Fig. 3); wherein the second connector part further comprises a shuttle pin return spring (62, Fig. 3).
Cairns, however, fails to disclose that the second connector part comprises a nested shuttle pin return spring comprising a first spring, a second spring and a coupling device to couple the first and second springs together; wherein the shuttle pin comprises a hollow cylindrical body, open at one end, comprising a shuttle pin inner diameter and the coupling device comprises a hollow cylindrical body, open at one end comprising an outer diameter less than or equal to the shuttle pin inner diameter, and wherein during at least an initial portion of a mate stroke the hollow cylindrical body of the shuttle pin is configured to experience increasing tension in response to at least one of an increasing compression of the first spring and an increasing compression of the second spring.
Xu, on the other hand, is an example within the art of spring-biased contact elements that teaches a contact member (22, Fig. 7) having a nested shuttle pin return spring (28 and 28A, Fig. 7) comprising a first spring (28, Figs. 7 and 9), a second spring (28A, Figs. 7 and 9) and a coupling device (see sleeve 40 in Figs. 7 and 9) to couple the first and second spring together. Further, Xu teaches that an end cap component (see the structures 26 and 42 in Figs. 7 and 9) comprise a hollow cylindrical body, open at one end, comprising an inner diameter and the coupling device (40) comprises a hollow cylindrical body, open at one end comprising an outer diameter less than or equal to the inner diameter of the end cap (26 and 42). This allows for a nesting arrangement when the contact terminal is compressed. 
However, the arrangement of Xu is not fully analogous to the Applicant’s invention. In Xu, the structures (26 and 42) act as a base, with a larger inner diameter, in which the coupling cylinder (40) and contact member (22), having smaller diameters, are received and nested within when the terminal is compressed. This is opposite the Applicant’s invention in which the shuttle pin has the larger diameter and receives a coupling device having a smaller outer diameter. Flaherty, on the other hand, is an example within the art that teaches a method of nesting contact members, springs, and coupling devices in this manner.
Flaherty teaches a connector assembly (100, Fig. 4A) comprising a first connector part (104, Fig. 4A) and a second connector part (102, Fig. 4A), wherein the first connector part comprises a conductive pin (134, Fig. 4A) and the second connector part comprises a nesting spring arrangement. Flaherty teaches that the second connector part has a shuttle pin component (128, Fig. 3) that must be first compressed, by a first end of the first connector part, against a first spring (200, Fig. 3). Next, a conductor subassembly (300, Fig. 3) is then compressed against a second spring (306, Fig. 3). A coupling device (124, Fig. 3) is disposed within the interior of the connector to couple the first spring (200), the second spring (306), the conductor subassembly (300), and the shuttle pin component (128). Fig. 3 of Flaherty shows how the shuttle pin component (128) has a hollow cylindrical body, open at one end, comprising an inner diameter and the coupling device (124) comprises a hollow cylindrical body, open at one end comprising an outer diameter less than or equal to the shuttle pin component inner diameter, thus allowing the shuttle pin component to nest overtop of the coupling device. Lastly, it is seen that during at least an initial portion of a mate stroke the hollow cylindrical body of the shuttle pin (128) is configured to experience increasing tension in response to at least one of an increasing compression of the first spring (200) and an increasing compression of the second spring. The force required to compress the first spring (200) inherently increases linearly with the distance of compression, as defined in Hooke’s Law. As such, the hollow cylindrical body of the shuttle pin would experience increasing tension in accordance with the increasing compression of the first spring. 
The claim requires that “the hollow cylindrical body of the shuttle pin is configured to experience increasing tension…” However, it is asserted that the “tension”, as used by the Applicant, is merely a biasing force which pushes two structures apart. This is in contrast to the traditional definition of tension, in which a single structure experiences a force with pulls, or stretches, it apart. It is asserted that Flaherty teaches that “during at least an initial portion of a mate stroke the hollow cylindrical body of the shuttle pin (128) is configured to experience increasing tension in response to at least one of an increasing compression of the first spring (200) and an increasing compression of the second spring” since the first spring (200) provides a biasing force to push the shuttle pin away from the coupling device, and this biasing force increases linearly as the compression of the spring increases. No structure in Flaherty experiences true tension in that it is being pulled apart, much the same as no structure of the present invention is being pulled apart; rather there exists forces pushing structures away from each other.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the second connector part of Cairns, with the teachings of both Xu and Flaherty, so as to have a nested shuttle pin return spring comprising a first spring, a second spring and a coupling device to couple the first and second spring together; wherein the shuttle pin comprises a hollow cylindrical body, open at one end, comprising a shuttle pin inner diameter and the coupling device comprises a hollow cylindrical body, open at one end comprising an outer diameter less than or equal to the shuttle pin inner diameter, and wherein during at least an initial portion of a mate stroke the hollow cylindrical body is configured to experience increasing tension in response to at least one of an increasing compression of the first spring and an increasing compression of the second spring, thus allowing a nesting spring arrangement on the shuttle pin that can effectively increase the spring biasing force of the shuttle pin (see lines 11-14 on page 6 of the disclosure of Xu) without increasing the uncompressed length of the combined spring arrangement.
With respect to claim 19, the combined teachings of Cairns, Xu, and Flaherty disclose the connector according to claim 18, and further the first spring (28, Fig. 7 of Xu) comprises a first extended length and the second spring (28A, Fig. 7 of Xu) comprises a second extended length and the first extended length is greater than or equal to half of the second extended length. The exact dimensions of each spring are not explicitly disclosed in Xu. However, based on the relative dimensions of the springs in Figs. 7 and 9, it is seen that the first spring is at least longer than half the length of the second spring.
With respect to claim 20, and in view of the obvious modification as noted above with respect to claim 18, the combined teachings of Cairns, Xu, and Flaherty disclose the connector according to claim 18, wherein the coupling device comprises a single cylinder (see 40 in Figs. 7 and 9 of Xu).
With respect to claim 22, Cairns discloses the connector according to claim 18,
wherein the conductive pin comprises two or more electrically conductive cores (see 10 8 in Figs. 4-6), each conductive core being provided with an external electrical contact (102, 104, 106 in Figs. 4-5) and an insulating material (see col. 5, lines 60-62) forming a watertight seal with the conductive core and the electrical contact.
With respect to claim 23, Cairns discloses the connector according to claim 22, wherein each electrical contact further comprises a contact surface, the contact surfaces being clear of insulating material. See the ring contacts 102, 104, and 106 in Figs 4-5 as well as col. 5, lines 1-3 and 60-62.
 With respect to claim 24, Cairns discloses the connector according to claim 23, wherein the contact surfaces are flush with an external surface of the insulating material. See col. 5, lines 60-62 as well as Figs. 4-5.
With respect to claim 26, Cairns discloses the connector according to claim 22, wherein the conductive cores comprise two or more cores comprising substantially identical form (all three cores 108 share the same linear, wire form as seen in Figs. 4-6) spaced from one another to form the conductive pin. See Figs. 4-6.
With respect to claim 27, Cairns discloses the connector according to claim 22, wherein the conductive cores comprise one or more flat surfaces, spaced from one another to form the conductive pin. See, in Fig. 5, where the conducive cores 108 make electrical contact with the electrical contacts 102, 104, and 106, is a flat region.
With respect to claim 30, Cairns further discloses an external surface of the conductive pin is substantially smooth. See col. 5, lines 60-62.
With respect to claim 33, and in view of the obvious modification as noted above with respect to claim 18, the combined teachings of Cairns, Xu, and Flaherty disclose the connector according to claim 18, wherein the first spring (200, Fig. 3A of Flaherty) comprises a first spring proximate end (see at the end of the lead line of 224A in Fig. 3A of Flaherty) that is proximate the shuttle pin (128, Fig. 3A of Flaherty) and a first spring distal end (see at the end of the lead line of 224B in Fig. 3A of Flaherty), wherein the second spring (306, Fig. 3A of Flaherty) comprises a second spring proximate end (see at the end of the lead line of 370 in Fig. 3A of Flaherty) that is proximate the shuttle pin and a second spring distal end (see at the end of the lead line of 372B in Fig. 3A of Flaherty), and wherein the hollow cylindrical body of the shuttle pin provides a load path between the first spring distal end and the second spring proximate end (the shuttle pin is understood to receive the force required to compress the first spring, after which the second spring can be compressed; “load path” is merely seen to be the axis which receives the force, or load).
With respect to claim 34, the combined teachings of Cairns, Xu, and Flaherty disclose the connector according to claim 33, and the first spring surrounds the hollow cylindrical body of the coupling device, the hollow cylindrical body of the coupling device surrounds the second spring (see Fig. 3A of Flaherty), and the hollow cylindrical body of the coupling device directly connects the first spring distal end(see at 224B in Fig. 3A of Flaherty) and the second spring proximate end (see at 370 in Fig. 3A of Flaherty).
With respect to claim 35, and in view of the obvious modification as noted above with respect to claim 18, the combined teachings of Cairns, Xu, and Flaherty disclose the connector according to claim 34, wherein the hollow cylindrical body of the coupling device comprises a surface at a first end against which the first spring distal end abuts (see at 224B in Fig. 3A of Flaherty) and a surface at a second end against which the second spring proximate end abuts (see at 370 in Fig. 3A of Flaherty).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cairns in view of Xu and Flaherty IV, and further in view of Guenther et al. (U.S. 7,648,401).
With respect to claim 28, Cairns further discloses that the conductive cores comprise at least two flat surfaces. See, in Fig. 5, where the conducive cores 108 make electrical contact with the electrical contacts 102, 104, and 106, is a flat region.
However, the combined teachings of Cairns, Xu, and Flaherty fail to disclose that the at least two flat surfaces are orthogonal, or separated, by an angle of 120°.
Guenther, on the other hand, is an example within the art that teaches a connector (1, Fig. 2) having ring contacts (3a, 3b, and 3c in Fig. 2) that are connected to conductive cores (5a, 5b, and 5c in Figs. 2-3 and 4b) and wherein the conductive cores are separated by an angle of 120 degrees (see Fig. 4b).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the conductive cores of Cairns, with the teachings of Guenther, so as to have the conductive cores comprise at least two flat surfaces, the at least two surfaces being separated by an angle of 120°, so as to ensure that each conductive core, as well as its respective contact point with the electric ring contact may be evenly spaced within the insulating material (360 degrees divided by three results in spacing of 120 degrees between the elements) thus reducing the occurrence of an electrical short or conductor cross-talk.
With respect to claim 29, the combined teachings of Cairns, Xu, and Flaherty fail to disclose that the insulating material comprises an organic thermoplastic polymer, or polyether ether ketone, or polyaryl ether ketone.
Guenther, on the other hand, is an example within the art that teaches a connector (1, Fig. 2) having ring contacts (3a, 3b, and 3c in Fig. 2) that are connected to conductive cores (5a, 5b, and 5c in Figs. 2-3 and 4b) that are held by both a supporting member (10, Fig. 3) as well as dielectric injection compound (30, Fig. 3) and wherein the material of both the supporting member and the injection compound  may be polyether ether ketone (see col. 3, lines 61-65 and col. 4, lines 56-58).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the insulating material of Cairns, with the teachings of Guenther, so as to comprise an organic thermoplastic polymer, or polyether ether ketone, or polyaryl ether ketone, so as to ensure sufficient insulating properties while also being a material that can easily by injection molded.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cairns in view of Xu and Flaherty IV, and further in view of Hughes (U.S. 9,101,776).
With respect to claim 31, Cairns discloses a method of manufacturing a conductive pin for a connector according to claim 18, the method comprising: forming two or more conductive cores (see 108 in Fig. 5), and applying molten insulation material in a space between the conductive cores and between the conductive cores and the electrical contacts (see col. 5, lines 60-63).
Cairns, however, fails to disclose that the method of manufacturing the conductive pin includes assembling the conductive cores, spaced from one another, in a molding tool with respective electrical contacts; and over-molding the conductive cores and electrical contacts with a layer of insulating material.
Hughes, on the other hand, is an example within the art that teaches a method of manufacturing a contact pin (200/500, Fig. 2A) wherein the method comprises assembling conductive cores (112, 122, 132, and 142 in Figs. 2A-2C), spaced from one another, in a molding tool (350, Fig. 3A) with their electrical contacts (211, 212, and 213 in Fig. 3A); and over-molding the conductive cores and electrical contacts with a layer of insulating material (see col. 7, lines 10-23).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the method of manufacturing the conductive pin of Cairns, with the teachings of Hughes, as to have the method comprise assembling the conductive cores, spaced from one another, in a molding tool with respective electrical contacts; and over-molding the conductive cores and electrical contacts with a layer of insulating material, so as to provide an efficient and cost-effective method of molding conductive cores and contacts within an insulation material, that also allows for a finishing process to bring the connector element to a smooth, flush finish.
With respect to claim 32, and in view of the obvious modification as noted above with respect to claim 31, the combined teachings of Cairns, Xu, Flaherty, and Hughes disclose the method according to claim 31, wherein the method further comprises: applying a substantially equal thickness of insulating material over a surface of the conductive pin and removing insulating material from contact surfaces until the contact surfaces are substantially flush with an outer surface of the insulating material of the conductive pin (see col. 7, lines 10-23 of Hughes).

Allowable Subject Matter
As previously noted, claims 21 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Per claim 21, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the coupling device comprises a telescopic cylinder.
Per claim 25, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the electrical contacts comprising one circumferential contact, extending around a complete circumference of the conductive pin; and one or more semi-contacts, wherein the one or more semi-contacts extend over only a fraction of the circumference of the conductive pin.
Claims 36-37 are allowed.
Per independent claim 36, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the coupling device comprises a telescopic cylinder.
Per independent claim 37, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the electrical contacts comprise one circumferential contact, extending around a complete circumference of the conductive pin; and one or more semi-contacts, wherein the one or more semi-contacts extend over only a fraction of the circumference of the conductive pin.
Response to Arguments
Applicant's arguments filed 2/19/2022 have been fully considered but they are not persuasive. 
On page 11, the Applicant asserts that “In Fig. 4A, the coupling device identifier 124 points to the element highlighted in gray in an annotated version of Flaherty’s Fig. 4A below. In Fig. 3, the coupling device identifier 124 points to a different component (partially) highlighted in gray in an annotated version of Flaherty’s Fig. 3 further below. Applicant is unsure which is being referred to.” The rejection of claim 18, above, references the coupling device as 124 in Fig. 3. This is referred to in the disclosure of Flaherty as the “housing”. The Examiner is unsure why the lead line of 124 in Fig. 4A points to a different location.
Further, the recitation that “at least an initial portion of a mate stroke the hollow cylindrical body is configured to experience increasing tension in response to at least one of an increasing compression of the first spring and an increasing compression of the second spring” is confusing as “hollow cylindrical body” lacks antecedent basis (see 112 rejections, above). As such, these lines are interpreted as if they are, “at least an initial portion of a mate stroke the hollow cylindrical body of the shuttle pin is configured to experience increasing tension in response to at least one of an increasing compression of the first spring and an increasing compression of the second spring.” 
Lastly, it is asserted that during at least an initial portion of a mate stroke the hollow cylindrical body of the shuttle pin (128) is configured to experience increasing tension in response to at least one of an increasing compression of the first spring (200) and an increasing compression of the second spring. The force required to compress the first spring (200) inherently increases linearly with the distance of compression, as defined in Hooke’s Law. As such, the hollow cylindrical body of the shuttle pin would experience increasing tension in accordance with the increasing compression of the first spring. The claim requires that “the hollow cylindrical body of the shuttle pin is configured to experience increasing tension…” However, it is asserted that the “tension”, referenced by the Applicant, is merely a biasing force which pushes two structures apart. This is in contrast to the traditional definition of tension, in which a single structure experiences a force with pulls, or stretches, it apart. It is asserted that Flaherty teaches that “during at least an initial portion of a mate stroke the hollow cylindrical body of the shuttle pin (128) is configured to experience increasing tension in response to at least one of an increasing compression of the first spring (200) and an increasing compression of the second spring” since the first spring (200) provides a biasing force to push the shuttle pin away from the coupling device, and this biasing force increases linearly as the compression of the spring increases. No structure in Flaherty experiences true tension in that it is being pulled apart, much the same as no structure of the Applicant’s claimed invention is being pulled apart; rather there exists force pushing structures away from each other.
On page 11, past paragraph, the Applicant argues that “Flaherty’s optical connector is not analogous art to Cairn’s underwater electrical connector or Xu’s electrical terminal.” The Examiner disagrees. Cairns discloses a first connector comprising a shuttle pin biased by a spring. Xu discloses a contact with a nesting, telescoping terminal member biased by nested springs. Flaherty discloses a connector with a grounding collar biased by a first spring and a coupler biased against a second spring, where the combinations of springs and moving elements are nested and contained within each other. The relevant field of endeavor amongst the references is in the arrangement of springs used to bias against an electrical contacting member. The application and environment for use of the connection systems of these references is not relevant. Further, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833